                  Case 16-80558      Doc 1051     Filed 11/26/19    Page 1 of 6



                          UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                                  DURHAM DIVISION

IN RE:                                               CASE NO:

SSI LIQUIDATION, INC.                                16-80558

DEBTOR                                               CHAPTER 7

                        MOTION FOR AUTHORITY TO MAKE
                   INTERIM DISTRIBUTION IN PAYMENT OF CLAIMS

       NOW COMES James B. Angell, Chapter 7 Trustee in the above referenced case
(“Trustee”), by and through undersigned counsel, and moves the Court for an Order authorizing the
Trustee to make an interim distribution in payment of certain allowed claims in this case, and, and
in support thereof, shows the Court as follows:

   1. On or about June 24, 2016, the above captioned Debtor filed a petition for relief under
      Chapter 11 of the Bankruptcy Code. The case was converted to a case under chapter 7 on
      September 8, 2017 and James B. Angell was duly appointed and presently serves as Chapter
      7 Trustee.

   2. Trustee has funds on hand in the amount of:                         $1,000,353.98.

   3. The status of chapter 7 administrative claims incurred or to be incurred and unpaid as of the
      date of this motion are as follows:

            a. Chapter 7 Administrative Claims
                   i. Unpaid Attorneys’ fees and expenses (application
                      pending)                                            $ 142,229.37
                  ii. Unpaid Accounting fees (application pending)        $ 26,463.00
                 iii. Unpaid deferred filing fees for AP (paid)           $       0.00

            b. Anticipated Chapter 7 Administrative Expenses:
                   i. Additional attorney fees (estimated)                $   4,000.00
                  ii. Additional accountant fees (estimated)              $       0.00

         Total estimated Unpaid Administrative Expenses:                  $ 172,692.37

   4. In addition, upon closing the case, the Trustee will be entitled to a commission pursuant to
      11 U.S.C. §326(a) estimated based on current receipts in the case will be $60,144.79.

   5. The status of chapter 11 administrative claims incurred and unpaid as of the date of this
      motion are as follows:

            a. Chapter 11 Administrative Claims
             Case 16-80558       Doc 1051     Filed 11/26/19     Page 2 of 6



               i. Unpaid Professional fees and expenses:
                        Northern Blue                                 $ 69,419.62
                        Hutson Law Office, P.A.                       $ 6,333.94
                        Anderson Bauman Tourtellot Vos                $ 63,630.56
                        Charles M. Ivey, III                          $ 29,846.82

              ii. Other Chapter 11 expenses:
                         Europa Center, LLC                           $ 20,044.66
                         B.E. Capital Management Fund LP              $ 2,440.00
                         Twenty Degrees Chocolates, (Petit Philli)    $ 316.00

   Total estimated Unpaid Chapter 11 Administrative Expenses:         $192,031.60

6. In addition to the foregoing, the Internal Revenue Service Claim No. 450-2 as a chapter 11
   administrative claim in the amount of $295,336.64, based on FICA taxes due for the third
   quarter of 2016 and FUTA taxes due for the period from 6/25/2016 through 12/31/2016, the
   post-petition portion of the 2016 tax year. The Trustee has conferred with the Internal
   Revenue Service, the Debtor’s counsel and the Chief Restructuring Officer for the Debtor
   during the chapter 11 and has consulted the monthly reports filed in the case for the months
   containing these periods. The Internal Revenue Service indicates that payments were
   received during these periods but that they are unable to locate filed returns. The CRO, the
   Debtor’s counsel and the Monthly Reports indicate that the taxes were paid, and the returns
   were filed.

   The Trustee has objected to Claim No. 450-2 and requested tax forms from Ultimate
   Software, the company that provided payroll services to the Debtor during this period in an
   effort to resolve the claim. The Trustee does not seek to make a distribution with respect to
   Claim No. 450-2 sat this time, but will reserve $295,336.64 from the distribution to pay this
   claim in full as a 11 U.S.C. §507(a)(2) chapter 11 administrative claim in the event that
   Claim No. 450-2 is allowed.

7. The status of priority claims incurred and unpaid as of the date of this motion are as
   follows:

           Teresa Troutman                                            $ 5,292.59
                  Wages - 507(a)(4)
           Amanda Cushman                                             $    400.00
                  Wages - 507(a)(4)

           Peter Enchelmayer                                          $    500.00
                  Deposits-507(a)(7)
           Mary P. Battista                                           $      55.00
                  Deposits-507(a)(7)
           Valerie Murphy                                             $      25.00
                  Deposits-507(a)(7)
              Case 16-80558       Doc 1051     Filed 11/26/19     Page 3 of 6



           Pamela J. Lipscomb                                          $      25.00
                 Deposits-507(a)(7)

           Orange County Tax Collector                                 $ 38,525.10
                   Claims of Governmental Units - 507(a)(8)
           Internal Revenue Service                                    $    3,775.41
                   Claims of Governmental Units - 507(a)(8)
           Wake County Revenue Department                              $    3,068.71
                   Claims of Governmental Units - 507(a)(8)
           County of Henrico, Virginia                                 $        27.00
                   Claims of Governmental Units - 507(a)(8)
           County of Henrico, Virginia                                 $ 30,624.03
                   Claims of Governmental Units - 507(a)(8)

   Total estimated Unpaid Chapter 11 Administrative Expenses:          $ 82,317.84

8. There is a pending objection to Claim No. 89, filed by Mast Brothers, Inc. in the amount of
   $1,749.74 as a claim entitled to priority pursuant to 11 U.S.C. §507(a)(4) (the “Mast
   Claim”) (Doc 1048). The Trustee does not object to allowance of the Mast Claim as a
   timely filed general unsecured claim. The Trustee does not seek to make a distribution with
   respect to Claim No. 89 at this time, but will reserve $1,749.74 to pay the claim in full in
   the event that it is allowed as a claim entitled to priority pursuant to 11 U.S.C. §507(a)(8).

9. All secured claims have been paid. The assets of the estate were sold prior to the conversion
   of the case.

10. The Trustee seeks authority to pay the allowed Chapter 7 claims, allowed chapter 11 claims
    and allowed priority claims in this case as follows:

       a. Chapter 7 Administrative Claims
              i. Unpaid Attorneys’ fees and expenses (application
                 pending)                                              $ 142,229.37
             ii. Unpaid Accounting fees (application pending)          $ 26,463.00

       b. Chapter 11 Administrative Claims
             i. Unpaid Professional fees and expenses:
                       Northern Blue                                   $ 69,419.62
                       Hutson Law Office, P.A.                         $ 6,333.94
                       Anderson Bauman Tourtellot Vos                  $ 63,630.56
                       Charles M. Ivey, III                            $ 29,846.82

              ii. Other Chapter 11 expenses:
                         Europa Center, LLC                            $ 20,044.66
                         B.E. Capital Management Fund LP               $ 2,440.00
                         Twenty Degrees Chocolates, (Petit Philli)     $ 316.00
              Case 16-80558        Doc 1051      Filed 11/26/19     Page 4 of 6



       c. Priority Claims:

           Teresa Troutman                                                $ 5,292.59
                  Wages - 507(a)(4)
           Amanda Cushman                                                 $    400.00
                  Wages - 507(a)(4)

           Peter Enchelmayer                                              $    500.00
                  Deposits-507(a)(7)
           Mary P. Battista                                               $     55.00
                  Deposits-507(a)(7)
           Valerie Murphy                                                 $     25.00
                  Deposits-507(a)(7)
           Pamela J. Lipscomb                                             $     25.00
                  Deposits-507(a)(7)

           Orange County Tax Collector                                    $ 38,525.10
                   Claims of Governmental Units - 507(a)(8)
           Internal Revenue Service                                       $   3,775.41
                   Claims of Governmental Units - 507(a)(8)
           Wake County Revenue Department                                 $   3,068.71
                   Claims of Governmental Units - 507(a)(8)
           County of Henrico, Virginia                                    $       27.00
                   Claims of Governmental Units - 507(a)(8)
           County of Henrico, Virginia                                    $ 30,624.03
                   Claims of Governmental Units - 507(a)(8)

   Total payments:                                                        $ 443,041.81

11. The Trustee will withhold sufficient funds for payment of the Internal Revenue Service’s
    Claim No. 450-2 in the event that it is allowed as a chapter 7 administrative priority claim
    under 11 U.S.C. §507a)(2) and to pay the Mast Claim (Claim No. 89) in the event that it is
    allowed as a priority claim under 11 U.S.C. §507a)(4).

12. The Trustee expects to file a Final Report of Distribution in the first quarter of 2020.

13. Although distributions of funds in a chapter 7 case, other than certain chapter 7
    administrative expenses, are ordinarily made at the conclusion of the case to avoid
    unforeseen events, the Trustee seeks authority to make an interim distribution of funds at
    this time as provided in this Motion.

14. The Trustee discloses and represents that there is a possibility of events that may result in an
    insufficiency of assets to pay claims having the same or higher priority under 11 U.S.C.
    §726(a) and (b) than the claims proposed to be paid in this Motion. The Trustee has
    exercised his judgment in a conservative fashion, balancing the desirability of making
    distributions at this time against the risks of an insufficiency to pay claims entitled to the
                Case 16-80558       Doc 1051     Filed 11/26/19     Page 5 of 6



     same or a higher priority under 11 U.S.C.§726(a) and (b) and seeks an order authorizing
     him to make the distributions described herein notwithstanding such risk.

     WHEREFORE, the Trustee prays for the Court to grant the following relief:

  1. Authorizing the Trustee to make an interim distribution to holders of certain allowed claims
     set out in this Motion, subject to the conditions set out in this Motion; and

  2. Holding that the Trustee is so authorized notwithstanding the risk of events that might result
     an insufficiency to pay claims entitled to the same or a higher priority under 11 U.S.C.§726
     than the claims to be paid pursuant to this Motion;

  3. For such other and further relief as the court may deem just and proper.


DATED: November 26, 2019

                                           _s/James B. Angell________________
                                           James B. Angell, Chapter 7 Trustee
                                           State Bar No. 12844
                                           Howard, Stallings, From
                                           Atkins, Angell & Davis, PA
                                           P.O. Box 12347
                                           Raleigh, NC 27605-2347
                                           Telephone: (919) 821-7700
                                           Facsimile: (919) 821-7703
                                           jangell@hsfh.com
                     Case 16-80558           Doc 1051    Filed 11/26/19   Page 6 of 6



                             UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                                     DURHAM DIVISION

IN RE:                                                     CASE NO:

SSI LIQUIDATION, INC.                                       16-80558

DEBTOR                                                     CHAPTER 7

                                        CERTIFICATE OF SERVICE

The undersigned hereby certifies under penalty of perjury that he is over eighteen (18) years of age
and the MOTION FOR AUTHORITY TO MAKE INTERIM DISTRIBUTION IN
PAYMENT OF CLAIMS was this day served upon the below named persons, parties and/or
counsel by mailing, postage prepaid, first class mail, a copy of such instruments to such persons,
parties and/or counsel at the address shown below or as indicated below:

DATE: November 26, 2019
                                                    /s/Michelle R. Murdock
                                                    Michelle R. Murdock, NCCP
                                                    P.O. Box 12347
                                                    Raleigh, NC 27605

William P. Miller                                       J.P. Cournoyer
Bankruptcy Administrator                                Northern Blue, LLP
Served via cm/ecf                                       Served via cm/ecf
SSI Liquidation, Inc.                                   *Internal Revenue Service
c/o John Fioretti, CRO                                  Attn: Managing Agent/Officer
ABTV                                                    P.O. Box 7346
17142 Harcombe Drive                                    Philadelphia, PA 19101-7346
Charlotte, NC 28277
*Internal Revenue Service                               *United States Attorney - MDNC
Office of Chief Counsel                                 Attention Civil Process Clerk
Alamance Building, Mail Stop 24                         101 S. Edgeworth St., 4th Floor
4905 Koger Blvd.                                        Greensboro, NC 27401
Greensboro, NC 27407-2734
*Secretary of the Treasury                              *U.S. Attorney General
1500 Pennsylvania Ave. N.W.                             U.S. Department of Justice
Washington, DC 20220                                    950 Pennsylvania Ave. NW
                                                        Washington, DC 20530
*Tanaya Schipf
Internal Revenue Service, Insolvency Division
4905 Koger Boulevard, Suite 102
Greensboro, NC 27407-2734
*via certified mail return receipt requested also
